Title: From George Washington to Major General Philip Schuyler, 17–18 July 1776
From: Washington, George
To: Schuyler, Philip



Dear Sir
New York July the 17.[–18] 1776.

Yesterday Evening I was favored with Yours of the 12th Inst. with Its several Inclosures.
As to the Propriety or Impropriety of Giving up Crown Point & Vacating that Post, It is impossible for me to determine. My Ignorance of the Country, My Unacquaintance with Its Situation & a Variety of Circumstances, will not permit me to pronounce any certain Opinion upon the Subject, or to declare Whether It might or could not be maintained against the Enemy. I doubt not the Measure was duly weighed by the General Officers in Council, & seemed to them best Calculated to secure the Colonies & prevent the Enemy from penetrating into them: However I cannot but observe, tho I do not Mean to Encourage in the smallest Degree, or to give the least Sanction to Inferior Officers, to set up their Opinions against the proceedings & Councils of their superiors, knowing the dangerous Tendency of such a Practice, that the Reasons assigned by the Officers in their Remonstrance, appear to me forcible and of Great Weight. They coincide with my Own Ideas. I have ever understood Crown Point to be an Important Post, & from Its Situation, of the utmost Consequence to Us, Especially if We Mean to keep the Superiority & Mastery of the Lake. If It is abandoned by Us, It is Natural to suppose, the Enemy will possess It. If they do & my Judgment does not Mislead Me, Any Vessels or Gallies we employ upon the Lake will Certainly be in their Rear, & It will not be in our Power to bring them down to Tyonderoga or the post opposite to It, or from thence to have the least Communication with them or the Means of Granting

them Succours or Supplies of any Kind. Perhaps it is intended to Employ the Gallies only on the Communication between the two Posts, that of Crown Point & the One now to be Established. How far they would there Answer our Views I cannot tell. As I said before, I have not a sufficient Knowledge of the several Posts or the Neighbouring Country to form an accurate Judgment upon the Matter, & of Consequence do not design any Thing I have said, by Way of Direction, trusting that whatever is best to advance the Interest of the Important struggle we are Engaged in, will be done.
I am extremely sorry to have such Unfavorable Accounts of the Condition of the Army. Sickness Itself is sufficiently bad, but when Discord & Disorder are added, Greater Misfortunes cannot befall It, Except that of a Defeat. While they prevail, there is but little Hopes of Things Succeeding well. I must entreat Your Attention to these Matters & Your Exertions to Introduce more Discipline & to do away the unhappy pernicious Distinctions & Jealousies now subsisting between the Troops of different Governments. Enjoin this upon the Officers, & let them inculcate & press home to the Soldiery, the Necessity of Order & Harmony among them Who are embarked in one Common Cause, & Mutually Contending for all that Freemen hold dear. I am persuaded if the Officers will but exert themselves, these Animosities this Disorder will in a Great Measure subside & Nothing being more Essential to the Service, than that It should, I am hopeful Nothing on their Parts will be Wanting to Effect It.
The Scarcity of Provisions which You mention surprizes Me much. I had hoped that an ample & Competent supply for a Considerable Time, was now in store, Nor Can I but Conclude the most lavish and extravagant Waste has been made of It. Not longer than three or four Days ago & Just after the two Men of War & Tenders passed by, as Mentioned in my last, the Situation of the Northern Army in Respect to this Article occurred to my Mind & induced an Inquiry of the Commissary about It, being certain the Water Communication with Albany would be Entirely cutt off, & was happy to find from him, that the Supplies he had forwarded with such a Proportion of Fresh Meat as could be easily procured would be fully sufficient for 10,000 Men for four Months. This I informed Congress of, as a most fortunate Event. To be told now that there is None, or next to None is so

Contrary to What I expected, That I am filled with Wonder & Astonishment. I have informed the Commissary of It, who is equally surprized & Must request, as Our Navigation is so Circumstanced, that You will direct those, Whose Business It is, to Use Every possible Means to provide such supplies, as may be Necessary & that proper Attention be paid to the Expenditure or It will be impossible Ever to subsist that Army.
As to Intrenching Tools, I have from Time to Time forwarded all that can be possibly spared. I have directed the Quarter Master to send such Things contained in Your List, as can be had, and may be transported by Land. The Greatest Part, It would be difficult to procure And If they could, It would be attended with Immense Trouble & Expence to forward them; I must therefore Intreat Your utmost Diligence & Enquiry to get them, And not only them, but Every Necessary You want, Whenever they may be had. The Water Intercourse being now at an End, but few Supplies can be expected from hence, & I make not the least Doubt, If active proper Persons are employed, in Many Instances, You will be able to Obtain such Articles as You stand in Need of, I am under the Necessity of doing so here, & by Much Pains & Industry have procured many Necessaries.
As to the Articles wanted for the Gondolas, I should suppose many of them may be purchased of the Proprietors of Craft about Albany & of Persons who have Vessels there, by Allowing them a Good price. The Communication by Water being now stopped, they cannot employ them & I presume may be prevailed upon to part with most of their Tackle for a Good Consideration.
I transmitted Congress a Copy of Your Letter & of Its several Inclosures & recommended to their particular Attention the Resolution No. 6 for raising Six Companies to Guard the Frontiers, & the High Price of Goods furnished the Soldiery & that some Measures might be taken thereon.
There is a Resolve of Congress against Officers holding double Commissions & of long standing; none are allowed It, except Adjutants & Quarter Masters, they Generally are also first or second Lieutenants. In this Army there is no Instance of Double Offices, but in the Cases I mention.
The Carpenters from Philadelphia unfortunately had not

Time to get their Tools &ca on Board a Craft here before the Men of War Got of. They set out by Land the next Day & I suppose will be at Albany in the Course of this Week as also the two Companies from Connecticut.
I have requested of Mr Hughes & find that the six Anchors & Cables were on Board Captn Peter Post’s Vessel belonging to Sopus, who upon the first Appearance of the Fleet Coming above the Narrows, Went off Without taking the Necessaries brought by Captain Douw. Mr Hughes says Capn Dow, who brought You the Lead, had Orders to get them.
I have inclosed You a List of the Naval Articles the Quarter Master expects to obtain & send from hence, Which will evince the Necessity of Your Exertions to get the Rest Elsewhere. Many of the Articles I should suppose, may be made at Albany & Within the Neighberhood of It. I am in Hopes in Consequence of Your Application the different Governments will take some Steps for Apprehending Deserters. It is Growing Evill, & I wish That It may be remedied. from the Northern Army; they have been Extreamly numerous from Report, & should most certainly be returned, If they can be found. How far the Mode suggested by You may Answer, the Event will shew, But I am doubtful whether many will Return of themselves.
I fancy a Part of Your Letter was omitted to be sent. When You come to speak of Deserters; What I have on the Subject begins a New sheet, & seems to suppose something Preceeding about them. After requesting Mr Hughes to be spoke to about the Anchors &ca the Next Page begins Unanimously agreed that I should write &ca.
You will perceive by the inclosed Resolve, Congress Mean to raise the Garrison for Presque Isle &ca in the Counties of Westmoreland & Bedford in Pensylvania. I am Dear Sir, With Great Regard, Your most Obedt Servt

Go: Washington


P.S. July 18. 10 OCk P.M. I have this Minute spoke again to Mr Trumbull about Provisions & pressed his most Vigorous Exertions. I believe he is determined to Leave Nothing undone on his Part and has already sent off some Persons upon the Buisiness, Of Which I suppose he will inform You or Mr Livingston.

